Case 21-50428-JTD   Doc 22-7   Filed 05/21/21   Page 1 of 3




      EXHIBIT G
Case: 3:17-cv-50107
          Case 21-50428-JTD
                    Document #:
                              Doc
                                49722-7
                                    Filed:Filed
                                           09/23/20
                                                05/21/21
                                                    Page 1Page
                                                           of 2 PageID
                                                                2 of 3 #:11627

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Western Division

City Of Rockford, et al.
                                       Plaintiff,
v.                                                        Case No.: 3:17−cv−50107
                                                          Honorable John Z. Lee
Mallinckrodt ARD, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 23, 2020:


        MINUTE entry before the Honorable Lisa A. Jensen: Motion hearing held on
9/23/2020 on Defendants' motion for a schedule on interim deadlines [490] (432). As
stated in open court, Defendants' motion [490] (432) is granted in part and denied in part.
The Court adopts the following schedule: Plaintiffs' motions for class certification and
class certification expert reports and Defendants' motions to strike class allegations remain
due on 10/16/2020; Plaintiffs' response to Defendants' motion to strike is due 11/16/2020;
Depositions of Plaintiffs' class certification experts to be completed by 11/16/2020;
Defendants' oppositions to class certification and class certification expert reports due on
12/16/2020; the 12/16/2020 fact discovery deadline is extended to 1/29/2021 solely on the
issues raised in Defendants' oppositions to class certification; Depositions of Defendants'
class certification experts to be completed by 1/29/2021; and Plaintiffs' replies in support
of class certification and class certification expert reports are due on 2/26/2021. By
9/30/2020, the parties are to meet and confer and file an agreed schedule on merits expert
discovery. A telephonic status hearing is set for 10/30/2020 at 10:15 AM to discuss the
progress of discovery. Public access is available via the following call−in number: (877)
336−1831 with access code 2813746. Counsel for all parties are directed to appear.
Counsel of record will receive an email the day prior to the start of the telephonic hearing
with instructions to join the call. Persons granted remote access to proceedings are
reminded of the general prohibition against photographing, recording, and rebroadcasting
of court proceedings. Violation of these prohibitions may result in sanctions. mailed
notice (jkd, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
Case: 3:17-cv-50107
          Case 21-50428-JTD
                    Document #:
                              Doc
                                49722-7
                                    Filed:Filed
                                           09/23/20
                                                05/21/21
                                                    Page 2Page
                                                           of 2 PageID
                                                                3 of 3 #:11628

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
